Exhibit 10.1

6552266v3

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June 3, 2015,
by and among VINCE, LLC, a Delaware limited liability company (the “Borrower”),
the Guarantors party thereto, BANK OF AMERICA, N.A., as administrative agent and
as collateral agent (in such capacities, including any successor thereto, the
“Agent”) under the Loan Documents, and each lender party hereto (collectively,
the “Lenders” and individually, each a “Lender”).

WHEREAS:

A.The Borrower, the Guarantors, the Agent, and the Lenders are parties to that
certain Credit Agreement dated as of November 27, 2013 (as amended hereby, and
as may be further amended, restated, supplemented or otherwise modified, renewed
or replaced from time to time, the “Credit Agreement”), pursuant to which the
Lenders agreed, subject to the terms and conditions thereof, to extend credit
and make certain other financial accommodations available to the Borrower; and

B.The Borrower and the Guarantors have requested that the Lenders agree to amend
the Credit Agreement as set forth herein, and the Lenders have agreed to such
amendments, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

1.Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given such terms in the Credit Agreement.

2.Amendments to Credit Agreement.  

(a)Additional Definitions.  Section 1.01 of the Credit Agreement is hereby
amended to include, in addition and not in limitation, the following definitions
in proper alphabetical order:

(i)““Adjusted Loan Cap” means, at any time of determination, the lesser of (a)
the Aggregate Commitments and (b) the Borrowing Base.”

(ii)““First Amendment” means the First Amendment to Credit Agreement dated and
effective as of the First Amendment Effective Date, by and among the Borrower,
the Guarantors, the Agent and the Lenders.”

(iii)““First Amendment Effective Date” means June 3, 2015.”

(iv)““First Amendment Fee Letter” means the letter agreement, dated as of the
First Amendment Effective Date, between the Borrower, the Agent and the
Lenders.”

(b)Amended Definitions.  Section 1.01 of the Credit Agreement is hereby further
amended as follows:

(i)The definition of “Aggregate Commitments” is hereby deleted in its entirety
and the following is substituted in its stead:

 

 

--------------------------------------------------------------------------------

 

““Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Closing Date, the Aggregate Commitments equal $50,000,000.  As of the First
Amendment Effective Date, the Aggregate Commitments equal $80,000,000.”

 

(ii)The definition of “Commitments” is hereby deleted in its entirety and the
following is substituted in its stead:

““Commitments” means, as to each Lender, its obligation to make Committed Loans
to the Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption or other instrument pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  As of the Closing Date, the total Commitments
of all Lenders is $50,000,000.  As of the First Amendment Effective Date, the
total Commitments of all Lenders is $80,000,000.”

 

(iii)The definition of “Covenant Compliance Event” is hereby deleted in its
entirety and the following is substituted in its stead:

““Covenant Compliance Event” means that Excess Availability at any time is less
than the greater of (a) fifteen (15%) percent of the Adjusted Loan Cap and (b)
$10,000,000.  For purposes hereof, the occurrence of a Covenant Compliance Event
shall be deemed continuing until Excess Availability has exceeded the amounts
set forth above for thirty (30) consecutive days, in which case a Covenant
Compliance Event shall no longer be deemed to be continuing for purposes of this
Agreement.  The termination of a Covenant Compliance Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Covenant
Compliance Event in the event that the conditions set forth in this definition
again arise.”

 

(iv)The definition of “Loan Cap” is hereby deleted in its entirety and the
following is substituted in its stead:

““Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments, (b) the Borrowing Base and (c) until the Term Facility has been
paid in full, $70,000,000.”

(v)The definition of “Loan Documents” is hereby deleted in its entirety and the
following is substituted in its stead:

““Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, all
Collateral Access Agreements, all Credit Card Notifications, the Security
Documents, any Facility Guaranty, any Joinder Agreement, any Extension
Amendment, the Intercreditor Agreement, the First Amendment, and the First
Amendment Fee Letter, each as amended and in effect from time to time.”

 

 

2

 

 

--------------------------------------------------------------------------------

 

(vi)The definition of “Maturity Date” is hereby deleted in its entirety and the
following is substituted in its stead:

““Maturity Date” means, subject to the proviso below, the later of (a) June 3,
2020 and (b) with respect to any Lender which participates in any Extension
Series pursuant to Section 2.17, such extended maturity date relating to such
Extension Series as determined pursuant to such Section 2.17.”

 

(vii)The definition of “Payment Conditions” is hereby deleted in its entirety
and the following is substituted in its stead:

““Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (i) no Event of Default exists or would
arise as a result of entering into such transaction or the making of such
payment, (ii) immediately after giving pro forma effect to such transaction or
payment and projected on a pro forma basis for the immediately succeeding six
(6) Fiscal Months following such transaction or payment, Excess Availability
shall be at least the greater of (x) 20% of the Adjusted Loan Cap and (y)
$10,000,000 for each Fiscal Month during such projected six month period and
(iii) the Consolidated Fixed Charge Coverage Ratio for the Most Recently Ended
period of twelve months preceding such transaction or payment shall be greater
than or equal to 1.0 to 1.0 (after giving pro forma effect to such transaction
or payment as if such transaction or payment had been made as of the first day
of such period), provided that the provisions of this clause (iii) shall not be
applicable if Excess Availability, immediately after giving pro forma effect to
such transaction or payment and projected for the immediately succeeding six (6)
Fiscal Months following such transaction or payment, at least the greater of (x)
35% of the Adjusted Loan Cap and (y) $15,000,000; and (iv) the Borrower shall
have delivered a Compliance Certificate to the Agent including a reasonably
detailed calculation of such calculated Excess Availability and, if applicable,
Consolidated Fixed Charge Coverage Ratio.”

 

(viii)The definition of “RP Conditions” is hereby deleted in its entirety and
the following is substituted in its stead:

““RP Conditions” means, at the time of determination with respect to any
Restricted Payment, that (i) no Event of Default exists or would arise as a
result of the making of such Restricted Payment, (ii) immediately after giving
pro forma effect to such Restricted Payment and projected on a pro forma basis
for the immediately succeeding six (6) Fiscal Months following such Restricted
Payment, Excess Availability shall be at least the greater of (1) 20% of the
Adjusted Loan Cap for each Fiscal Month during such projected six month period
and (2) $10,000,000, and (iii) the Consolidated Fixed Charge Coverage Ratio for
the Most Recently Ended period of twelve Fiscal Months preceding such Restricted
Payment shall be greater than or equal to 1.1 to 1.0 (after giving pro forma
effect to such Restricted Payment as if such Restricted Payment had been made as
of the first day of such period), provided that the provisions of this clause
(iii) shall not be applicable if Excess Availability, immediately after giving
pro forma effect to such Restricted Payment and projected for the immediately
succeeding six (6) Fiscal Months following such Restricted Payment, is at least
the greater of (x) 35%

 

3

 

 

--------------------------------------------------------------------------------

 

of the Adjusted Loan Cap and (y) $15,000,000; and (iv) the Borrower shall have
delivered a Compliance Certificate to the Agent including a reasonably detailed
calculation of such calculated Excess Availability and, if applicable,
Consolidated Fixed Charge Coverage Ratio.”

 

(ix)The definition of “Trigger Amount” is hereby deleted in its entirety and the
following is substituted in its stead:

““Trigger Amount” means, on any date, the greater of (x) 15% of the Adjusted
Loan Cap in effect on such date and (y) $7,500,000.”

 

(c)Section 6.10.  Section 6.10(b) of the Credit Agreement is hereby amended by
inserting the word “Adjusted” in front of the defined term “Loan Cap” where it
appears therein so that the entire Section 6.10(b) reads as follows:

“(b)Upon the request of the Agent after reasonable prior written notice, permit
the Agent or professionals (including investment bankers, consultants,
accountants, lawyers and appraisers) retained by the Agent to conduct commercial
finance examinations and inventory appraisals, including, without limitation, of
(i) the Borrower’s practices in the computation of the Borrowing Base and (ii)
the assets included in the Borrowing Base and related financial information such
as, but not limited to, sales, gross margins, payables, accruals and
reserves.  Subject to the immediately succeeding sentence, the Loan Parties
shall pay the reasonable and documented out-of-pocket fees and expenses of the
Agent and such professionals with respect to such examinations and inventory
appraisals.  The Agent may conduct (A) one (1) commercial finance examination
and one (1) inventory appraisal in any twelve month period at the Borrower’s
expense, provided that, in the event that Excess Availability is less than 25%
of the Adjusted Loan Cap for longer than three (3) consecutive Business Days,
the Agent may undertake two (2) commercial finance examinations and two (2)
inventory appraisals in any twelve month period at the Borrower’s expense, and
(B) one (1) additional commercial finance examination and one (1) additional
inventory appraisal in any twelve month period as the Agent may require at the
expense of the Lenders, and (C) additional commercial finance examinations and
inventory appraisals as the Agent may require in its reasonable discretion if a
Specified Event of Default has occurred and is continuing, at the expense of the
Borrower.

(d)Amendments to Schedules.  Schedule 2.01 to the Credit Agreement shall be
amended by deleting such schedule and replacing it with the corresponding
schedule set forth on Annex I attached hereto.

3.Representations and Warranties.  Each of the Guarantors and the Borrower
represents and warrants to the Agent and the Lenders that:

(a)the representations and warranties set forth in the Credit Agreement and in
each of the other Loan Documents are true and correct in all material respects
on the First Amendment Effective Date, as if made on and as of the First
Amendment Effective Date and as if each reference therein to “this

 

4

 

 

--------------------------------------------------------------------------------

 

Agreement” or the “Credit Agreement” or the like includes reference to this
Amendment and the Credit Agreement as amended hereby (except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date); provided, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and

(b)after giving effect to this Amendment, no Default or Event of Default exists
as of the First Amendment Effective Date.

4.Conditions Precedent.  The amendments set forth in this Amendment shall not be
effective until each of the following conditions precedent are satisfied in a
manner satisfactory to the Agent:

(a)receipt by the Agent of (i) a copy of this Amendment, duly authorized and
executed by Guarantors, the Borrower and each Lender, (ii) a copy of the First
Amendment Fee Letter, duly authorized and executed by the Borrower, the Agent
and each Lender, (iii) an amended and restated Revolving Note executed by the
Borrower, (iv) a secretary’s certificate from each of the Loan Parties
certifying (A) the recent passage and continued effectiveness of resolutions
approving the transactions contemplated by this Amendment, and (B) the
incumbency of the officers executing this Amendment and the documents delivered
in connection therewith to which such Loan Party is a party, in each case in
form and substance reasonably satisfactory to the Agent, and (v) an executed
legal opinion of a firm reasonably acceptable to the Agent as counsel to the
Loan Parties, in form and substance reasonably satisfactory to the Agent;

(b)receipt by the Agent of a detailed consolidated budget for the Fiscal Year
ending on or around February 1, 2016 (including a projected consolidated balance
sheet of the Parent, Holdings, the Borrower and its Subsidiaries and the related
consolidated statements of projected cash flow and projected income, together
with a projection of the Borrowing Base and Excess Availability, in each case
prepared on a month by month basis);

(c)receipt by the Agent of all fees and expenses required to be paid hereunder
or pursuant to the First Amendment Fee Letter, and, to the extent invoiced at
least one (1) Business Day prior to the First Amendment Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses (including,
without limitation, reasonable fees and expenses of Choate, Hall & Stewart LLP,
counsel to the Agent not to exceed $13,000) required to be reimbursed or paid by
the Loan Parties pursuant to the terms of Section 10.04 of the Credit Agreement;
and

(d)after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing, nor shall any Default or Event of Default
result from the consummation of the transactions contemplated herein.

5.Effect on Loan Documents.  As amended hereby, the Credit Agreement and the
other Loan Documents shall be and remain in full force and effect in accordance
with their terms and hereby are ratified and confirmed by each of the Guarantors
and the Borrower in all respects.  The execution, delivery, and performance of
this Amendment shall not operate as a waiver of any right, power, or remedy of
the Agent or the Lenders under the Credit Agreement or the other Loan
Documents.  Each of the Guarantors and the Borrower hereby acknowledges and
agrees that, after giving effect to this Amendment,

 

5

 

 

--------------------------------------------------------------------------------

 

all of its respective obligations and liabilities under the Loan Documents to
which it is a party, as such obligations and liabilities have been amended by
this Amendment, are reaffirmed and remain in full force and effect.  After
giving effect to this Amendment, each of the Guarantors and the Borrower
reaffirms each Lien granted by it to the Agent for the benefit of the Lenders
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement, and
shall continue to secure the Obligations (after giving effect to this
Amendment), in each case, on and subject to the terms and conditions set forth
in the Credit Agreement and the other Loan Documents.

6.No Novation; Entire Agreement.  This Amendment is not a novation or discharge
of the terms and provisions of the obligations of the Borrower and Guarantors
under the Credit Agreement and the other Loan Documents.  There are no other
understandings, express or implied, among the Guarantors, the Borrower, the
Agent and the Lenders regarding the subject matter hereof or thereof.

7.Governing Law.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.Counterparts; Electronic Execution.  This Amendment may be executed in any
number of counterparts and by different parties and separate counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which, when taken together, shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Amendment.  Any party
delivering an executed counterpart of this Amendment by facsimile or other
electronic transmission also shall deliver a manually executed counterpart of
this Amendment but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

9.Construction.  This Amendment and the Credit Agreement shall be construed
collectively and in the event that any term, provision or condition of any of
such documents is inconsistent with or contradictory to any term, provision or
condition of any other such document, the terms, provisions and conditions of
this Amendment shall supersede and control the terms, provisions and conditions
of the Credit Agreement.  Upon and after the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“herein”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “therein”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified hereby.

10.Miscellaneous.  The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns.

[Remainder of page intentionally left blank; signature pages follow.]

 

 

6

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

VINCE, LLC, as the Borrower

 

 

By:  __/s/ Jay L. Dubiner_____      _______________

Name:  Jay L. Dubiner

Title:  Senior Vice President,

Secretary and General Counsel

 

VINCE INTERMEDIATE HOLDING, LLC,

as a Guarantor

 

 

By:  ____/s/ Jay L. Dubiner______________________

Name: Jay L. Dubiner

Title:  Senior Vice President,

Secretary and General Counsel

 

vince holding corp.,

as a Guarantor

 

 

By:  ____/s/ Jay L. Dubiner______________________

Name: Jay L. Dubiner

Title:  Senior Vice President,

Secretary and General Counsel

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Agent


 

By:  ______/s/ Matthew Potter___________

Name: Matthew Potter

Title: Vice President

 

 

BANK OF AMERICA, N.A.,
as Lender, Swing Line Lender and L/C Issuer


 

By:  _____/s/ Matthew Potter_______________

Name: Matthew Potter

Title:  Vice President

  

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

Annex I

 

Schedule 2.01
to Credit Agreement

 

Commitments and Applicable Percentages

Lender

Commitment

Applicable Percentage

Bank of America, N.A.

$80,000,000.00

100.000000000%

TOTAL

$80,000,000.00

100.000000000%

 

 

 